Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 11/22/2021 has been entered.  Claims 1-11 and 13-19 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0116977 to Goldman in view of U.S. Publication 2013/0345980 to van Os and U.S. Publication 2015/0348230 to Sohn.

Regarding claims 1 and 13, Goldman teaches a method/system for guiding a user’s attention during use of a display, comprising: 
identifying, from a plurality of data elements configured to be presented on the display, one or more data elements prior, to their presentation on the display (see Fig. 12-15 and paragraphs 85-89 regarding information 68), 
locating, on the display, a display position of the identified one or more elements (see Fig. 14 and paragraphs 85-89), and 
displaying a visual graphical element [[at a specified interval]] prior to displaying the one or more data elements (see paragraphs 85-89 regarding gaze activation), at a position on the display that relates geometrically to the display position of the one or more data elements (see Figs. 12 and 13 showing indicator 76 in the same location as information 68). 
	Goldman does not teach displaying a visual cue “at a specified interval” prior to displaying the piece of information and wherein at least one of: a duration of a display time of the visual graphical element, and a type of the visual graphical element are selected based on at least one of: a type of the data element, and a level importance of the data presented by the data element. 

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the specified time interval for displaying the information after the cue as taught by van Os with the visual cue of Goldman in order to ensure the display of the information occurs in a timely fashion even if the user does not gaze at it within a specified time.
Goldman in view of van Os does not teach wherein a visual graphical element displayed prior to displaying one or more data elements associated with data of a low level of importance is attenuated more than a visual graphical element displayed prior to displaying one or more data elements associated with data of a high level of importance.
However, Sohn teaches wherein a visual graphical element displayed prior to displaying one or more data elements associated with data of a low level of importance is attenuated more than a visual graphical element displayed prior to displaying one or more data elements associated with data of a high level of importance (see paragraphs 83 and 117).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the attenuation of low importance display information as taught by Sohn with the visual cue of Goldman in view of van Os in order to provide more focus to the user on the upcoming important information by means of the visual graphic element.

Regarding claim 2, Goldman in view of van Os and Sohn teaches the method of claim 1.  Goldman teaches further comprising selecting a visual graphical element according to visual parameters of the displayed data elements (see Figs. 12 and 13). 



Regarding claim 4, Goldman in view of van Os and Sohn teaches the method of claim 1.  Goldman teaches wherein the display is a pilot display and wherein the displayed data elements relate to an aircraft flown by a pilot (see paragraph 36). 

Regarding claim 5, Goldman in view of van Os and Sohn teaches the method of claim 4.  Goldman teaches further comprising presenting a plurality of the visual graphical elements according to a specified display scanning scheme (see Fig. 2). 

Regarding claim 6, Goldman in view of van Os and Sohn teaches the method of claim 4.  Goldman teaches further comprising identifying a display scanning scheme of the pilot and presenting a plurality of the visual graphical elements to correct the pilot's display scanning scheme with respect to a specified display scanning scheme (see Fig. 2 and example Figs. 12-15 and paragraphs 85-89). 

Regarding claim 7, Goldman in view of van Os and Sohn teaches the method of claim 4.  Goldman teaches further comprising identifying a display scanning scheme of the pilot and adapting the visual graphical element selection and display to the identified display scanning scheme (see paragraphs 80-82 and Fig. 2 and paragraphs 127-130). 



Regarding claim 9, Goldman in view of van Os and Sohn teaches the method of claim 1.  Goldman teaches further comprising configuring the visual graphical element according to an identified user reaction (see paragraphs 119-122 and 127-130). 

Regarding claim 10, Goldman in view of van Os and Sohn teaches the method of claim 1.  Van Os teaches wherein the specified interval is between 10 ms and 500 ms (see paragraphs 338 and 344). 

Regarding claim 11, Goldman in view of van Os and Sohn teaches the method of claim 1.  Van Os teaches further comprising maintaining a period of at least one second between repetitions of the visual graphical element displaying at a specified range of cue positions (see paragraph 342). 

Regarding claim 14, Goldman in view of van Os and Sohn teaches the system of claim 13.  Goldman teaches further comprising the display module and the display (see Figs. 1-3). 

Regarding claim 15, Goldman in view of van Os and Sohn teaches the system of claim 13.  Goldman teaches wherein the cueing module is further configured to present a plurality of the visual graphical element according to a specified display scanning scheme (see paragraphs 120-122 and 127-130). 



Regarding claim 17, Goldman in view of van Os and Sohn teaches the system of claim 13.  Van Os teaches wherein the specified interval is between 0 and 500 ms (see paragraphs 338 and 344). 

Regarding claim 18, Goldman in view of van Os and Sohn teaches the system of claim 13.  Van Os teaches wherein the cueing module is further configured to maintain a specified period between repetitions of the visual graphical element at a specified range of cue positions (see paragraph 342). 

Regarding claim 19, Goldman in view of van Os and Sohn teaches the system of claim 13.  Goldman teaches further comprising a feedback module in communication with the cueing module and with a monitoring module that monitors a user of the display, the feedback module configured to evaluate an efficiency of the cueing, wherein the cueing module is further configured to modify at least one parameter of the visual graphical element according to the evaluated efficiency (see paragraphs 92-94, 101, 105-107, 120-122 and 127-130). 

Response to Arguments

Applicant’s arguments with respect to claims 1-11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,245,450 to Chiew col 19, lines 29-53.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625